BRETT, Judge:
Plaintiff in error, Theodore Roosevelt Morris, Jr., hereinafter referred to as de*785fendant, was found guilty by a jury in the District Court of Oklahoma County, case number CRF-69-515, of the crime of grand larceny, after former conviction of a felony, with punishment fixed at eight (8) years imprisonment. Judgment and sentence was imposed on September 18, 1969, in accord with the verdict, and this appeal perfected therefrom.
Specifically, defendant was charged with having stolen copper valued in excess of Twenty Dollars ($20.00) from Peerless Engineering Company in Oklahoma County. William A. Ware testified that he was president of the Peerless Boiler Engineering Company and on March 7, 1969, observed three individuals carrying objects from his company. Ware identified defendant as one of the individuals, and the police, when they apprehended defendant from the basis of Ware’s description, recovered the copper.
It is defendant’s single contention that the evidence did not support a verdict of grand larceny, since the amount of the copper stolen was not shown to exceed Twenty Dollars, ($20.00), in value. Ware estimated that fifty to seventy-five pounds of copper were taken in the theft and that the copper would bring thirty-five to forty-five cents per pound on the scrap market. From this evidence, taking the minimum figures, it was possible for the jury to make a fact determination that the value of the stolen property was Seventeen Dollars and Fifty Cents, ($17.50), which would be petty larceny. 21 O.S.1961 § 1704. However, the jury could have, and apparently did, choose the maximum figures, or an estimate in between, and arrived at a determination of value of the property in excess of Twenty Dollars, ($20.00). The evidence amply supported a determination by the jury that the property had a value in excess of Twenty Dollars, ($20.00).
In a larceny prosecution the value of the property stolen must be proven as a fact and it is to be determined by the jury. Fugate v. State, 80 Okl.Cr. 200, 158 P.2d 177 (1945). Wharton’s Criminal Law & Procedure, § 449, page 72. We are satisfied from our review of the authorities and evidence that the jury’s finding of grand larceny was supported by the evidence. Accordingly, the judgment and sentence is hereby
Affirmed.
BUSSEY, P. J., concurs.